Citation Nr: 1634980	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  10-34 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran had active service from September 1976 to September 1980 and from June 1981 to June 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Veteran was scheduled for a videoconference hearing in April 2012, but he did not appear for the scheduled hearing.  Therefore, his request for a Board hearing is deemed withdrawn.  38 C.F.R. § 20.704 (e) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2014, the Board remanded the Veteran's case for additional development, to include a VA medical examination.  The Board's remand requested that the examiner opine as to "whether it [is] at least as likely as not (50 percent probability or greater) that any current sleep apnea is related to any period of active service or was present during active service."  The examiner was also asked to opine as to "whether it [is] at least as likely as not (50 percent probability or greater) that any current sleep apnea has been caused or aggravated by any of the Veteran's service-connected disabilities, to specifically include a lumbar spine disability, hepatitis B, a left knee disability, hemorrhoids, a left inguinal hernia, a right index finger laceration, and neurosyphilis."  

The Veteran was provided a VA medical examination in August 2014.  The Veteran's claims file was reviewed.  The examiner opined that the condition claimed was "less likely than not" incurred in or caused by the claimed in-service injury, event, or illness.  Concerning rationale for the opinion, the examiner noted that the Veteran denied issues with sleep problems or fatigability during service as well as at the time of his retirement from the service.  The examiner stated that sleep apnea was not confirmed by a sleep study until January 2009, seven years after separation from service.  The examiner also stated that sleep apnea was not a disease with a clear and specific etiology and diagnosis.  The examiner opined that it was "less likely than not" related to a specific exposure event experienced by the Veteran in Southwest Asia.  Sleep apnea was a common disorder in the general population and can be related to both "structural and neurological factors."  The examiner stated that the current literature does not provide evidence for a causal link between environmental hazards/toxin exposure and sleep apnea.  Therefore, the examiner opined that there was "no evidence" to support that the Veteran's sleep apnea was related to any period of active service, was present during active service, or has been "caused or aggravated by any of the Veteran's service-connected disabilities, to specifically include a lumbar spine disability, hepatitis B, a left knee disability, hemorrhoids, a left inguinal hernia, a right index finger laceration, and neurosyphilis.  

However, the August 2014 VA examiner did not address the April 2010 statement submitted by the Veteran's sister.  She stated that she witnessed the Veteran's sleeping problems from 1995 to 1996, to include difficulty breathing and snoring.  In addition, the examiner did not provide reasoning as to why the sleep apnea was not caused or aggravated by the service-connected disabilities as specifically requested by the Board's March 2014 remand.  The Board finds that the opinions are not adequate and did not accomplish the Board's remand directive.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, an addendum opinion is required.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion to the August 2014 VA medical examination report from a suitably qualified examiner to ascertain the nature and etiology of any current sleep apnea.  The examiner must review the claims file and the examination report should note that the review was completed.  After a review of the claims file, the examiner should respond to the following:  

*Is it at least as likely as not (50 percent probability or greater) that any current sleep apnea is related to any period of active service or was present during active service.  Rationale must be provided for the opinion rendered, to include consideration of an April 2010 statement submitted by the Veteran's sister as to having witnessed the Veteran's sleeping problems from 1995 to 1996, to include difficulty breathing and snoring.

*Is it at least as likely as not (50 percent probability or greater) that any current sleep apnea has been caused or aggravated by any of the Veteran's service-connected disabilities, to include degenerative disc disease, lumbar spine, hepatitis B, residuals of left knee anterior cruciate ligament reconstruction, hemorrhoids, left inguinal hernia, residuals of right index finger laceration, and/or neurosyphilis.  Rationale must be provided for the opinion proffered.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

Rationale for all opinions must be provided.

2.  After the above development has been completed, readjudicate the issue on appeal.  If the benefit sought remains denied, furnish the Veteran a Supplemental Statement of the Case and an appropriate amount of time for response.  Thereafter, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




